DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 08 March 2022. Claims 1, 4-7, 11, 17, and 18 have been canceled without prejudice or disclaimer and new claims 19-24 submitted. Applicants’ election of Group II (claims 2, 3, 8-10, 12, and 13) with traverse is noted. With respect to the species election requirement, it was argued that it would not constitute an undue burden to examine the recited Env proteins concomitantly. The Examiner concurs with Applicants’ assessment and has withdrawn the species election requirement. However, because Applicants did not distinctly and specifically point out the purported errors in the restriction requirement as it pertains to Groups I-VI, the election has been treated as an election without traverse (M.P.E.P. § 818.03(a)). Accordingly, claims 14-16 and 19-24 have been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 2, 3, 8-10, 12, and 13 are currently under examination.

37 C.F.R. § 1.84
The drawings (see Figs. 5, 7, and 8) are objected to because they are illegible. Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Claim Objections
Claim 2 is objected to because of the following informalities: “Figure 6 SEQ ID NO: 55”, “Figure 6 SEQ ID NO: 57”, and “Figure 6 SEQ ID NO: 59”, should read -Figure 6, SEQ ID NO: 55-, -Figure 6, SEQ ID NO: 57-, and -Figure 6, SEQ ID NO: 59-, or something similar thereto. Appropriate correction is required.

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 8-10, 12, and 13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Murphy et al. (1993) in view of the UniProt sequence submissions providing the complete amino acid sequences of clade C isolates CAP260, CAP174, and Ko224 (2009, 2011a, 2011b). Claim 2 is simply directed toward a recombinant clade C HIV-1 Env protein lacking the native signal peptide but comprising an Env protein corresponding to isolate CAP260 (SEQ ID NO.: 55), CAP174 (SEQ ID NO.: 57), and Ko224 (SEQ ID NO.: 59), or a combination thereof. Claim 3 simply stipulates the protein may comprise gp160, gp140, or gp120. 
Murphy and colleagues examined the expression, secretion, and large-scale purification of recombinant HIV-1 gp120 in Spodoptera frugipera cells (Sf9). In order to increase the expression and secretion of HIV-1 gp120 in Sf9 cells, the signal peptide (SP) was replaced with a signal peptide from two baculovirus proteins: ecdysteroid UDPglucosyltransferase (egt) and the baculovirus envelope glycoprotein gp67. The authors reported (see Abstract, p. 349) that baculovirus expression vectors containing these two SPs produced a 6- to 20-fold increase in expression and secretion of gp120 as compared to a vector encoding the wildtype HIV-1 Env. Moreover, up to 70% of the total rgp120 was secreted as compared to 40% or less with the wildtype construct. Thus, deletion of the wildtype HIV-1 Env SP and replacement with a baculovirus SP produced more rgp120 and increased secretion. Fermenter yields of 
the baculovirus-derived signal peptides egt and p67 were very useful in generating large amounts of secreted HIV-1 gp120 from infected insect cells. The secreted gp120 could be readily isolated from the culture medium of baculovirus-infected cells in just one or two purification steps. The purification requirments were simplified by the relatively high purity of HIV-1 gp120 in the starting medium; since the culture medium is serum-free, the conditioned medium was composed primarily of HIV-1 gp120. We have routinely been able to purify 10 to 15 mg per liter of gp120 from infected insect cells, a number 10-fold above that for gp120 produced in Drosophila cells (26) and gp120 containing the HIV-1 signal peptide produced in Sf9 cells. The yield of gp120 reported here makes this system very useful for producing the quantities of protein necessary for vaccine development and protein and carbohydrate analysis.

It should be noted that the HIV-1 Env SP is normally cleaved during Env processing. The baculovirus SPs were also cleaved during processing. The rgp120 proteins produced in this system were highly antigenic and easily purified. This teaching does not disclose the clade C CAP260, CAP174, or Ko224 isolates.
	However, the sequences corresponding to these South African isolates were previously well-known and readily available (see the UniProt sequence submissions, 2009, 2011a, 2011b). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare HIV-1 Env expression constructs lacking the WT SP and encoding Envs from the South African isolates CAP260, CAP174, and Ko224, as taught by Murphy et al. (1993). One skilled in the art would have been motivated to utilize these isolates to provide diagnostic reagents and immunogenic reagents for the generation of immunological reagents.
s 8-10, 12, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Alam et al. (2013) in view of Seaman et al. (2005) and the various UniProt sequence submissions (2009, 2011a, 2011b). Claim 8 is directed toward a composition comprising a recombinant HIV-1 clade C Env from isolate CAP260, CAP174, or Ko224 corresponding to SEQ ID NOS.: 82, 84, and 86, respectively, wherein the Env comprises all of the amino acids immediately following the SP, or a combination thereof. These sequences actually reference recombinant gp120 Envs comprising an additional 11 amino acid deletion (Δ11) following the SP. For the purpose of claim interpretation, the Examiner is assuming the claims are directed toward CAP260, CAP174, or Ko224 rgp120Δ11 Envs. Claim 9 is directed toward a trivalent composition comprising all three recombinant Envs. Additional claim limitations require the inclusion of an adjuvant in the composition.
Alam et al. (2013) examined the antigenicity and immunogenicity of various HIV-1 gp120 immunogens (A244-rp120 and MN-rgp120) employed in the RV144 HIV-1 vaccine trial. In these immunogens the wildtype HIV-1 SP was replaced with a herpes simplex virus (HSV) gD peptide tag and contained an 11-amino acid (aa) deletion at the gp120 N terminus. This study demonstrated that rgp120 protein immunogens comprising just the Δ11 N-terminal deletion was responsible for the enhanced antigenicity and immunogenicity for the C1, V2, and V1/V2 conformational epitopes (see Fig. 1, p1556, reproduced below).  The HSV gD tag was not required for enhanced gp120 presentation. This teaching does not disclose CAP260, CAP174, or Ko224 isolates.


    PNG
    media_image1.png
    1320
    3499
    media_image1.png
    Greyscale



Seaman and associates examined the ability of compositions comprising multiclade HIV Env immunogens to induce broad cellular and humoral immune responses. In particular, a Gag-Pol-Nef DNA prime was followed with a trivalent boosting composition comprising rgp140ΔCFI Envs from clades A, B, and C. It was demonstrated that trivalent Env boosts elicited broadly reactive cellular and humoral immune responses to all three Envs as compared to utilizing a monovalent Env boost. Thus incorporating multiple HIV-1 Envs into a vaccine composition should provide a broad and robust immune response against all the Envs employed. This study also demonstrated that Envs from different clades did not interfere with the immune response to any given Env. This teaching does not disclose the clade C CAP260, CAP174, or Ko224 isolates.
However, the sequences corresponding to these South African isolates were previously well-known and readily available (see the UniProt sequence submissions, 2009, 2011a, 2011b). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare multivalent HIV-1 Env vaccine compositions, as taught by Seaman et al. (2005), comprising modified rgp120Δ11 Envs as provided by Alam et al. (2013). In particular, one of ordinary skill in the art would have been motivated to prepare trivalent vaccine compositions against the clade C South African isolates 

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                  23 March 2022